109 T.C. No. 14



                UNITED STATES TAX COURT



            JOHN L. SEYMOUR, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 2575-96.                     Filed November 5, 1997.



     P deducted the amount of interest paid to his
former spouse on an indebtedness which he incurred
incident to their divorce. P claimed that the
indebtedness was properly allocable to investment,
passive activity, and qualified residence indebtedness
based on certain assets acquired pursuant to a decree
of divorce. R disallowed such deduction on the ground
that sec. 1041, I.R.C., requires P's interest expense
to be characterized as personal interest under sec.
163(h)(1), I.R.C.

     Held: Sec. 1041, I.R.C., has no relevance to the
proper characterization of interest on indebtedness
incurred incident to divorce.



Thomas J. Thomas, for petitioner.

Leonard T. Provenzale, for respondent.
                               - 2 -

     RUWE, Judge:   Respondent determined deficiencies in

petitioner's Federal income taxes and additions to tax as

follows:


                                      Additions to Tax
  Year       Deficiency      Sec. 6651(a)(1)     Sec. 6654(a)

  1992        $116,819            $926             $2,910
  1993         100,290              --              1,749


     After concessions, the issues for decision are: (1) Whether

interest petitioner paid to his former spouse pursuant to a

decree of divorce is nondeductible personal interest under

section 163(h)(1);1 and (2) whether petitioner is liable for the

additions to tax under section 6654(a) for the taxable years 1992

and 1993.


                          FINDINGS OF FACT


     Some of the facts have been stipulated and are so found.

The stipulation of facts, supplemental stipulation of facts, and

stipulation of settled issues are incorporated herein by this

reference.   Petitioner resided in Palm Beach Gardens, Florida, at

the time he filed his petition.

     By Final Judgment of Dissolution of Marriage dated July 20,

1987 (the divorce decree), the Florida Circuit Court of the

     1
      Unless otherwise indicated, all section references are to
the Internal Revenue Code in effect for the taxable years in
issue, and all Rule references are to the Tax Court Rules on
Practice and Procedure.
                                 - 3 -

Fifteenth Judicial Circuit, in and for Palm Beach County,

dissolved the marriage between petitioner and Katherine S.

Seymour.   In connection with their divorce, petitioner and Mrs.

Seymour entered into a Separation and Property Settlement

Agreement on July 17, 1987 (the property settlement agreement),

which was subsequently incorporated into the divorce decree.

     The property settlement agreement required that Mrs. Seymour

convey to petitioner the following assets:


          A.   The wife's Class A and Class B stock in
     Pepsi-Cola Bottling Company of Selma, Inc.;

          B.   The wife's interest in the Pepsi-Cola land
     and building located in Selma, Alabama;

          C.   The wife's interest in the marital homeplace
     located at 14732 Palmwood Road, Palm Beach Gardens,
     Florida.


     Under the terms of the property settlement agreement,

petitioner was required to pay to Mrs. Seymour the sum of

$925,000,2 payable as follows:




     2
      The property settlement agreement also required petitioner
to convey 30 percent of his 25-percent beneficial interest in the
Seymour Trust. Petitioner's 25-percent beneficial interest in
the Seymour Trust had a current value of not less than $563,302.
The property settlement agreement also required petitioner to
assume Mrs. Seymour's debts which, according to petitioner's
calculations, totaled $121,899. Finally, the property settlement
agreement required that petitioner pay $75,000 in attorney's fees
and accounting service fees incurred by Mrs. Seymour incident to
their divorce.
                                  - 4 -

          A.   $300,000 within thirty (30) days of the date
     of the execution of this agreement in current funds;

          B.   The balance of $625,000 over a period of ten
     (10) years bearing interest at the rate of 10%. The
     first three (3) years shall be payable interest only in
     equal semi-annual payments payable June 30 and December
     31 each year. The first payment shall be due December
     31, 1987. The remaining seven (7) years of the term of
     the note will be paid by the husband in equal semi-
     annual payments payable June and December each year of
     principal and interest. * * *


     On January 1, 1988, petitioner executed a promissory note

naming Mrs. Seymour as the holder and containing payment

provisions similar to those reflected in the property settlement

agreement.3      To secure the promissory note, petitioner conveyed

to Mrs. Seymour a mortgage deed on the residence located in Palm

Beach Gardens, Florida.      The mortgage deed conveyed to Mrs.

Seymour was subordinate to a preexisting mortgage on the

property.

     During the years in issue, petitioner made the following

payments (consisting of principal and interest) to Mrs. Seymour:


         Date        Principal      Interest     Total Payment

    06/30/92        $44,642.86      $26,785.71     $71,428.57
    12/31/92         44,642.86       24,553.57      69,196.43

         Total      $89,285.72      $51,339.28    $140,625.00

    06/30/93        $44,642.86      $22,321.43     $66,964.29
    12/31/93         44,642.86       20,089.29      64,732.15

         Total      $89,285.72      $42,410.72    $131,696.44

     3
      The first payment on the promissory note was not due until
June 30, 1988.
                               - 5 -

     Petitioner failed to file timely Federal income tax returns

for the taxable years 1992 and 1993.    On November 13, 1995,

respondent issued separate notices of deficiency to petitioner

for the 1992 and 1993 taxable years.    On February 9, 1996,

petitioner submitted Federal income tax returns (Forms 1040) for

the taxable years 1992 and 1993.   On Schedules A of the Forms

1040, petitioner deducted $51,339.28 and $42,410.72 as investment

interest for 1992 and 1993, respectively.


                              OPINION


     After concessions, the principal issue in this case involves

the application of sections 163 and 1041 to interest that

petitioner paid in 1992 and 1993 on indebtedness to his former

spouse.   Section 163(a) provides the general rule that there

shall be allowed as a deduction all interest paid or accrued

within the taxable year on indebtedness.    However, as an

exception to this general rule, section 163(h)(1) provides that

in the case of a taxpayer other than a corporation, no deduction

shall be allowed for personal interest which is paid or accrued

during the taxable year.   Pursuant to section 163(h)(2), personal

interest does not include interest which is investment interest,

interest which is taken into account under section 469 in
                                 - 6 -

computing income or loss from a passive activity of the taxpayer

(passive activity interest), or qualified residence interest.4

     The term "investment interest" is defined to mean interest

"which is paid or accrued on indebtedness properly allocable to

property held for investment."     Sec. 163(d)(3)(A).   However,

investment interest does not include any qualified residence

interest or any interest taken into account under section 469 in

computing income or loss from a passive activity of the taxpayer.

Sec. 163(d)(3)(B).   In general, the deduction for investment

interest is limited to the noncorporate taxpayer's net investment

income for the taxable year.     Sec. 163(d)(1).


     4
      Sec. 163(h)(2) provides:

     For purposes of this subsection, the term "personal
     interest" means any interest allowable as a deduction
     under this chapter other than--

          (A) interest paid or accrued on indebtedness
     properly allocable to a trade or business (other than
     the trade or business of performing services as an
     employee),

          (B) any investment interest (within the meaning of
     subsection (d)),

          (C) any interest which is taken into account under
     section 469 in computing income or loss from a passive
     activity of the taxpayer,

          (D) any qualified residence interest (within the
     meaning of paragraph (3)), and

          (E) any interest payable under section 6601 on any
     unpaid portion of the tax imposed by section 2001 for
     the period during which an extension of time for
     payment of such tax is in effect under section 6163 or
     6166 or under section 6166A (as in effect before its
     repeal by the Economic Recovery Tax Act of 1981).
                              - 7 -

     Interest allocated to a passive activity within the meaning

of section 469 will be taken into account in determining the

income or loss from such activity and, therefore, is not subject

to the limitations of section 163(h).    Sec. 163(h)(2)(C).

However, the interest expense will be subject to possible

disallowance under the passive activity loss limitation of

section 469.

     For the purposes of applying the passive loss limitation of

section 469 and the nonbusiness interest limitations of section

163(d) and (h), section 1.163-8T, Temporary Income Tax Regs., 52

Fed. Reg. 24999 (July 2, 1987), prescribes rules for the proper

allocation of an interest expense.    In general, an interest

expense is allocated in the same manner as the related debt is

allocated; i.e., tracing the proceeds of the debt.    Sec. 1.163-

8T(a)(3), Temporary Income Tax Regs, supra.    Section 1.163-

8T(c)(1), Temporary Income Tax Regs., 52 Fed. Reg. 25000 (July 2,

1987), provides:


     Debt is allocated to expenditures in accordance with
     the use of the debt proceeds and, except as provided in
     paragraph (m) of this section, interest expense
     accruing on a debt during any period is allocated to
     expenditures in the same manner as the debt is
     allocated from time to time during such period. Except
     as provided in paragraph (m) of this section, debt
     proceeds and related interest expense are allocated
     solely by reference to the use of such proceeds, and
     the allocation is not affected by the use of an
     interest in any property to secure the repayment of
     such debt or interest. * * *
                               - 8 -

     If the taxpayer incurs a debt in consideration for the sale

or use of property, or takes property subject to a debt, and no

debt proceeds are disbursed to the taxpayer, the debt is treated

as if the taxpayer used an amount of the debt proceeds equal to

the balance of the outstanding debt to make an expenditure for

such property.   Sec. 1.163-8T(c)(3)(ii), Temporary Income Tax

Regs., 52 Fed. Reg. 25001 (July 2, 1987).

     Petitioner contends that the interest he paid to Mrs.

Seymour is properly allocable to the assets he received from her

incident to their divorce.   Respondent contends that because the

assets were transferred incident to a divorce, the treatment of

the transaction under section 1041 prevents the allocation of

petitioner's indebtedness to such assets, and the interest should

be allocated to his personal obligation and, thus, characterized

as nondeductible personal interest under section 163(h)(1).

     Section 1041(a) provides that no gain or loss shall be

recognized on a transfer of property from an individual to a

spouse, or former spouse, if the transfer is incident to divorce.

See Balding v. Commissioner, 98 T.C. 368, 370 (1992); Gibbs v.

Commissioner, T.C. Memo. 1997-196.     In the case of such a

transfer, section 1041(b) provides that the property shall be

treated as acquired by the transferee by gift and the basis of

the property shall be the adjusted basis of the transferor.

Respondent appears to argue that, since section 1041(b) provides

that transfers incident to a divorce are to be treated as gifts,
                              - 9 -

any debt incurred with respect to such transfers cannot be

allocated to the property acquired.   We do not agree.

     In Gibbs v. Commissioner, supra, the taxpayer failed to

include as income the amount of interest she received from her

former spouse pursuant to a decree of divorce.   Although the

taxpayer conceded that a portion of each payment she received

represented interest, she argued that the payments received from

her former spouse were in exchange for her interest in certain

property transferred incident to divorce and, thus, excludable

from her income under section 1041.   In Gibbs v. Commissioner,

supra, we stated that the interest portion of the payments the

taxpayer received pursuant to the divorce decree, and any gain

she might have realized upon the transfer of the property to her

former spouse, "are two distinct items that give rise to separate

Federal income tax consequences."   Consequently, we held that

section 1041 has no application to the interest portion of the

payments received by the taxpayer and that such interest must be

included in the taxpayer's income in the year received.   Id.

     In Notice 88-74, 1988-2 C.B. 385, the Internal Revenue

Service (IRS) announced that for debt incurred to acquire an

interest in a residence incident to divorce or legal separation,

regulations will provide that, in general, such debt will be

eligible to be treated as debt incurred in acquiring a residence
                                  - 10 -

for purposes of section 163, without regard to the treatment of

the transaction under section 1041.5

        Although regulations concerning this issue have not been

adopted,6 further indication of the IRS's position may be found

in Private Letter Rulings.7      In Priv. Ltr. Rul. 89-28-010 (Apr.

6, 1989), the taxpayer incurred a debt, the proceeds of which

were paid to the taxpayer's former spouse pursuant to a marital

settlement agreement.      In return, the taxpayer received the

principal residence which, in turn, was used as security for the

debt.       Citing Notice 88-74, supra, the IRS concluded that the

interest on the debt will be qualified residence interest for

purposes of section 163(h) and that the taxpayer may deduct such



        5
      Notice 88-74, 1988-2 C.B. 385, 386 further states: "This
announcement serves as an 'administrative pronouncement' as that
term is described in section 1.6661-3(b)(2) of the regulations
and may be relied upon to the same extent as a revenue ruling or
revenue procedure."
        6
      See sec. 1.163-10T(k)(1)(ii), Temporary Income Tax Regs.,
52 Fed. Reg. 48414 (Dec. 22, 1987). Sec. 1.163-10T, Temporary
Income Tax Regs., 52 Fed. Reg. 48410 (Dec. 22, 1987), addresses
the issue of what portion of an interest expense on an
indebtedness secured by a qualified residence constitutes
qualified residence interest. However, this regulation does not
reflect the amendments of the 1987 Revenue Act, nor does it
address circumstances involving a transfer of a qualified
residence between spouses incident to a divorce.
        7
      Although private letter rulings are not precedent, sec.
6110(j)(3), they "do reveal the interpretation put upon the
statute by the agency charged with the responsibility of
administering the revenue laws." Hanover Bank v. Commissioner,
369 U.S. 672, 686 (1962); see Rowan Cos. v. United States, 452
U.S. 247, 259 (1981); Estate of Cristofani v. Commissioner, 97
T.C. 74, 84 n.5 (1991); Estate of Jalkut v. Commissioner, 96 T.C.
675 (1991).
                              - 11 -

amount subject to the limitations of section 163(h)(3) and the

provisions of section 1.163-8T, Temporary Income Tax Regs., 52

Fed. Reg. 24999 (July 2, 1987), to the extent applicable.    Priv.

Ltr. Rul. 89-28-010 (Apr. 6, 1989); see also Priv. Ltr. Rul. 90-

31-022 (May 7, 1990) (concluding that section 1041 does not apply

to characterize interest expense on loan proceeds allocable to

investment expenditures as personal interest for purposes of

section 163(h)).

     Finally, the historical language of section 163(h) reveals

that section 1041, and its treatment of gain or loss on the

transfer of property incident to divorce, is disregarded in

allocating an interest expense.   Prior to the amendments made by

the Omnibus Budget Reconciliation Act of 1987 (OBRA-87), Pub. L.

100-203, 101 Stat. 1330, 1330-384, that apply to the present

case, section 163(h)(3)(B) limited qualified residence interest,

in general, to an amount incurred on a debt that did not exceed

the taxpayer's basis in the residence.    See Tax Reform Act of

1986, Pub. L. 99-514, sec. 511(b), 100 Stat. 2085, 2246.

     The OBRA-87 amended the definition of qualified residence

interest that is treated as deductible.    The provisions of the

OBRA-87 apply to taxable years beginning after December 31, 1987

and thus apply here.   However, for any taxable year beginning in

1987, section 1005(c)(14) of the Technical and Miscellaneous

Revenue Act of 1988 (TAMRA), Pub. L. 100-647, 102 Stat. 3342,

3392, provided that in certain circumstances involving a transfer
                              - 12 -

of a qualified residence between spouses incident to a divorce or

legal separation, the basis limitation on debt contained in

section 511(b) of the Tax Reform Act of 1986 may be increased by

the amount of secured indebtedness incurred by a spouse in

connection with the acquisition of the other spouse's interest in

the residence.8   Although enacted subsequent to the OBRA-87, the


     8
      Sec. 1005(c)(14) of the Technical and Miscellaneous Revenue
Act of 1988, Pub. L. 100-647, 102 Stat. 3342, 3392, provides:


          (A) For purposes of applying section 163(h) of the
     1986 Code to any taxable year beginning during 1987,
     if, incident to a divorce or legal separation--

               (i) an individual acquires the interest
          of a spouse or former spouse in a qualified
          residence in a transfer to which section 1041
          of the 1986 Code applies, and

               (ii) such individual incurs indebtedness
          which is secured by such qualified residence,
          the amount determined under paragraph
          (3)(B)(ii)(I) of section 163(h) of the 1986
          Code (as in effect before the amendments made
          by the Revenue Act of 1987) with respect to
          such qualified residence shall be increased
          by the amount determined under subparagraph
          (B).

          (B) The amount determined under this subparagraph
     shall be equal to the excess (if any) of--

               (i) the lesser of the amount of the
          indebtedness described in subparagraph
          (A)(ii), or the fair market value of the
          spouse's or former spouse's interest in the
          qualified residence as of the time of the
          transfer, over

               (ii) the basis of the spouse or former
          spouse in such interest in such residence
          (adjusted only by the cost of any
                                                    (continued...)
                                - 13 -

provisions of this subsection of TAMRA were treated as having

been enacted immediately before the enactment of the OBRA-87.

TAMRA sec. 1005(c)(13), 102 Stat. 3392.   Therefore, this

amendment had only limited application.   However, it is apparent

that Congress did not view section 1041 as requiring the

characterization of interest on indebtedness incurred incident to

divorce as personal interest.

     Based on the foregoing, we hold that section 1041 does not

require petitioner's indebtedness to his former wife to be

characterized as personal interest for purposes of section

163(h)(1).    Nevertheless, our resolution of this issue does not

determine whether petitioner is entitled to deduct the interest

payments on such indebtedness.    Unless the interest is properly

characterized as investment interest, passive activity interest,

or qualified residence interest, petitioner's interest expense

may still be personal under section 163(h)(1) and thus not

deductible.   Sec. 1.163-9T, Temporary Income Tax Regs., 52 Fed.

Reg. 48409 (Dec. 22, 1987).

     Petitioner contends that the indebtedness to Mrs. Seymour

was secured by a mortgage on his residence and that a portion of

the interest arising from that indebtedness was qualified

residence interest and properly deductible.9   Section 1.163-


     8
      (...continued)
          improvements to such residence).
     9
      Respondent does not contest that the mortgage deed securing
                                                   (continued...)
                              - 14 -

8T(m)(3), Temporary Income Tax Regs., 52 Fed. Reg. 25005 (July 2,

1987), provides:


     Qualified residence interest (within the meaning of
     section 163(h)(3)) is allowable as a deduction without
     regard to the manner in which such interest expense is
     allocated under the rules of this section. In
     addition, qualified residence interest is not taken
     into account in determining the income or loss from any
     activity for purposes of section 469 or in determining
     the amount of investment interest for purposes of
     section 163(d). * * *


Because qualified residence interest is not taken into account in

determining passive interest or investment interest, we must

first determine what amount, if any, of petitioner's interest

expense is properly characterized as qualified residence interest

under section 163(h)(3).

     Section 163(h)(3)(A) defines qualified residence interest as

any interest which is paid or accrued during the taxable year on

acquisition indebtedness or home equity indebtedness with respect

to any qualified residence of the taxpayer.   The term acquisition

indebtedness includes any indebtedness which is secured by a

qualified residence and which is incurred in acquiring,

constructing, or substantially improving such residence.   Sec.

163(h)(3)(B).   The total amount treated as acquisition



     9
      (...continued)
the indebtedness satisfies the definition of "secured debt" under
sec. 1.163-10T(o), Temporary Income Tax Regs., 52 Fed. Reg. 48417
(Dec. 22, 1987), or that petitioner's residence meets the
definition of "qualified residence" under sec. 1.163-10T(p),
Temporary Income Tax Regs., 52 Fed. Reg. 48418 (Dec. 22, 1987).
                               - 15 -

indebtedness may not exceed $1 million or $500,000 for married

taxpayers filing separately.   Sec. 163(h)(3)(B)(ii).

     In addition to stating that section 1041 will be disregarded

in determining the eligibility of acquisition indebtedness,

Notice 88-74, 1988-2 C.B. 385, also provides guidance concerning

what is meant by acquisition indebtedness.      Notice 88-74, 1988-2

C.B. at 385-386, states:


          Regulations will provide for purposes of section
     163 that a debt may be treated as incurred in
     acquiring, constructing, or substantially improving a
     residence of the taxpayer to the extent that the
     proceeds of the debt are used, within the meaning of
     section 1.163-8T, to acquire, construct or
     substantially improve the residence.

                *    *     *    *       *   *    *

          Notwithstanding the tracing rules of section
     1.163-8T, in the case of the acquisition of a
     residence, debt may be treated as incurred to acquire
     the residence to the extent of expenditures to acquire
     the residence made within 90 days before or after the
     date that the debt is incurred.

                *    *     *    *       *   *    *

          The total amount of debt which may be treated as
     debt incurred in acquiring, constructing or
     substantially improving a residence may not exceed the
     cost of the residence (including the cost of any
     improvements).


Therefore, debt secured by the residence will be treated as

acquisition indebtedness either under the normal tracing rules of

section 1.163-8T, Temporary Income Tax Regs., 52 Fed. Reg. 24999

(July 2, 1987), or, as an alternative, any debt may be treated as

incurred to acquire the residence to the extent of expenditures
                               - 16 -

to acquire the residence made within 90 days before or after the

date the debt was incurred.

     In addition, Notice 88-74, supra, provides that a single

debt may qualify as partially acquisition and partially home

equity indebtedness.    In general, home equity indebtedness is any

indebtedness, other than acquisition indebtedness, secured by a

qualified residence to the extent that the total debt does not

exceed the fair market value of the residence less the

acquisition indebtedness associated with such residence.        Sec.

163(h)(3)(C).   The limit on home equity indebtedness is $100,000

or $50,000 for married taxpayers filing separately.       Id.

     With these rules in mind, we turn now to the proper

allocation of petitioner's interest expense.       Petitioner contends

that the interest should be allocated among the assets received

from his former spouse in proportion to the fair market value of

each asset at the time of transfer.10       Petitioner suggests in his


     10
      Petitioner appears to rely upon Notice 89-35, 1989-1 C.B.
675, which provides special interest allocation rules for
investors who own shares in partnerships or S corporations.
Notice 89-35, 1989-1 C.B. at 676, provides:


     Reasonable methods of allocating debt among the assets
     of a passthrough entity ordinarily include a pro-rata
     allocation based on the fair market value, book value,
     or adjusted basis of the assets, reduced by any debt of
     the passthrough entity or the owner allocated to such
     assets.

                *      *   *    *       *     *    *

          For purposes of this notice, the determination of
                                                   (continued...)
                                       - 17 -

 brief that the interest be characterized and allocated in the

 following pro rata manner:

                                       Percent of FMV of
                                       each asset in 1987
                          Character    divided by FMV of      1992        1993
    Asset                of Interest      total assets      Interest    Interest

Class A stock1           Investment          41.0%          $21,049.10 $17,388.40
Class B stock2           Investment          15.0             7,700.89   6,361.61
Palm Beach house3        Qualified           13.2             6,776.78   5,598.22
                           residence
Rental real estate       Passive             15.4            7,906.25   6,531.25
  in Selma, Alabama4       activity
Rental real estate       Passive             15.4            7,906.25   6,531.25
  in Denver, Colorado5     activity

  Total                                     100.0%          $51,339.27 $42,410.73

      1
       The Class A stock consisted of 160 shares in Pepsi-Cola Bottling Co. of
Selma, Inc., which petitioner valued at $466,720.
      2
       The Class B stock consisted of 73 shares in Pepsi-Cola Bottling Co. of
Selma, Inc., which petitioner valued at $170,382.
      3
       The residence located in Palm Beach Gardens, Florida, was valued at
$300,000. This residence was encumbered by a mortgage securing a preexisting
debt with a remaining balance of $47,878.
      4
       The land and building located in Selma, Alabama, was valued at $350,000 and
leased to the Pepsi-Cola Bottling Co. of Selma, Inc. According to the property
settlement agreement, this land was encumbered by a mortgage securing a debt in
the amount of $87,356.
      5
        Petitioner testified that he purchased a rental house in Denver, Colorado,
in 1984 for $354,000. This property was titled in petitioner's name prior to his
divorce.


          We have several concerns regarding petitioner's proposed

 allocation.        First, petitioner does not allocate the interest

 among all assets he received from Mrs. Seymour in accordance

          10
           (...continued)
          whether a particular method of allocating debt proceeds
          used to purchase an interest in or to make a capital
          contribution to a passthrough entity is reasonable
          depends on the facts and circumstances including,
          without limitation, whether the taxpayer consistently
          applies the method from year to year.
                                - 18 -

with section 1.163-8T, Temporary Income Tax Regs., 52 Fed. Reg.

24999 (July 2, 1987).   According to the property settlement

agreement and financial statements provided by petitioner, he

received assets including certain household furnishings, Mrs.

Seymour's interest in two automobiles, and her interest in a

tax refund for 1985.    Petitioner's proposed allocation does not

allocate indebtedness to any of these assets.    Second, we find

petitioner's allocation of part of the indebtedness to the

Denver, Colorado, rental real estate inappropriate.    The

financial statements petitioner submitted, as well as

petitioner's own testimony, indicate that Mrs. Seymour had no

interest in this asset prior to their divorce.    In addition,

the property settlement agreement does not provide for, or even

refer to, any property located in Denver, Colorado.

Consequently, no amount of indebtedness or interest should be

allocated to this asset under section 1.163-8T(c)(3)(ii),

Temporary Income Tax Regs., 52 Fed. Reg. 25001 (July 2, 1987).

Finally, petitioner's suggested allocation disregards the

provisions of section 163(h)(3) and the guidance provided by

Notice 88-74, 1988-2 C.B. 385, concerning the characterization

of qualified residence interest.   We determine that the proper

allocation of petitioner's indebtedness to his residence must

be made in accordance with this guidance.   The remaining

indebtedness must be allocated among all other assets

petitioner received incident to the property settlement
                               - 19 -

agreement pursuant to section 1.163-8T, Temporary Income Tax

Regs., 52 Fed. Reg. 24999 (July 2, 1987).   We believe that the

proper allocation of petitioner's interest expense can be

mutually resolved and expect the parties to enter a stipulated

computation to that effect.

     Respondent also determined that petitioner is liable for

additions to tax under section 6654(a) for failure to pay

estimated income tax.   Section 6654(a) provides for an addition

to tax "in the case of any underpayment of estimated tax by an

individual".   Subject to certain exceptions provided by

statute, this addition to tax is otherwise automatic if the

amounts of the withholdings and estimated tax payments do not

equal statutorily designated amounts.    Niedringhaus v.

Commissioner, 99 T.C. 202, 222 (1992); Grosshandler v.

Commissioner, 75 T.C. 1, 20-21 (1980).

     Petitioner failed to produce any evidence that would tend

to show that any of the statutory exceptions should apply or

that respondent's determination of petitioner's liability for

the addition to tax under section 6654(a) is in error.

Consequently, because petitioner failed to make any estimated

tax payments during the years in issue, we hold that he is

liable for the additions to tax under section 6654(a) for 1992

and 1993.


                                    An appropriate order will be

                               issued.